UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-1958


In re: MARLON CORTEZ ROSS,

                    Petitioner.



               On Petition for Writ of Mandamus. (1:15-cr-00271-WO-1)


Submitted: February 18, 2020                                 Decided: February 20, 2020


Before MOTZ, HARRIS, and QUATTLEBAUM, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Marlon Cortez Ross, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Marlon Cortez Ross petitions for a writ of mandamus, alleging that the district court

has unduly delayed acting on his 28 U.S.C. § 2255 (2018) motion. He seeks an order from

this court directing the district court to act. Our review of the district court’s docket reveals

that the district court issued an opinion denying and dismissing Ross’ motion on

October 22, 2019. Accordingly, because the district court has decided Ross’ case, we deny

the mandamus petition as moot. We grant leave to proceed in forma pauperis. We dispense

with oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                           PETITION DENIED




                                               2